PER CURIAM: *
The motion to vacate the judgment and to remand is DENIED. The alternative motion to remand is GRANTED in part. This matter is REMANDED for the limited purpose of conferring on the district court the jurisdiction to grant a rule 60(b) motion if that court wishes to do so. If that court grants the rule 60(b) motion, it may make findings. This court retains jurisdiction in the interim. We express no view on how the district court should rule on the rule 60(b) motion.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.